Case 2:18-cv-03636-SJO-AFM Document 22 Filed 04/16/19 Page 1 of 2 Page ID #:113



 Alyson Dykes – Bar #319835
 The Law Offices of Jeffrey Lohman, P.C.
 4740 Green River Road, Suite 310,
 Corona, CA 92880
 Tel. (657) 500-4317
 Fax: (657) 227-0270
 EMAIL: AlysonD@jolohman.com
 Attorney fo Plaintiff, IVAN MONTENEGRO


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

 IVAN MONTENEGRO,                                  Case No: 2:18-CV-3636-SJO-AFMX

                  Plaintiff,
                                                   ELECTRONICALLY FILED
 v.

 CAPITAL ONE BANK (USA), N.A.,

                  Defendants.


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff, Ivan Montenegro (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.

 (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

 the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

 with each party to bear its own costs and fees.

  JOINTLY SUBMITTED BY:

      /s/ Marcos D. Sasso (with permission)        /s/ Alyson J. Dykes
      Marcos D. Sasso                              Alyson J. Dykes
      BALLARD SPAHR LLP                            The Law Offices of Jeffrey Lohman, P.C.
      2029 Century park East, Suite 800            4740 Green River Road, Suite 310
      Los Angeles, CA 90067-2909                   Corona, CA 92880
      T: (424) 204-4400                            T: 866-329-9217
      F: (424) 204-4350                            F: 657-227-0270
      E: sassom@ballardspahr.com                   E: alysond@jlohman.com
       COUNSEL FOR DEFENDANT                       COUNSEL FOR PLAINTIFF
Case 2:18-cv-03636-SJO-AFM Document 22 Filed 04/16/19 Page 2 of 2 Page ID #:114



                                     CERTIFICATE OF SERVICE


            I hereby certify that on the 16th day of April 2019, I electronically filed the foregoing

 Stipulation of Dismissal using the CM/ECF System, which will notify the following registered

 parties:


  Marcos D. Sasso
  BALLARD SPAHR LLP
  2029 Century park East, Suite 800
  Los Angeles, CA 90067-2909
  T: (424) 204-4400
  F: (424) 204-4350
  E: sassom@ballardspahr.com
   COUNSEL FOR DEFENDANT




                                                          /s/ Alyson Dykes
                                                          Alyson Dykes
                                                          The Law Offices of Jeffrey Lohman, P.C.
                                                          4740 Green River Road, Suite 310,
                                                          Corona, CA 92880
                                                          Tel. (657) 500-4317
                                                          Fax: (657) 227-0270
                                                          EMAIL: AlysonD@jlohman.com
                                                          Attorney fo Plaintiff, IVAN MONTENEGRO




                                                      2
